DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 09/21/2020. In virtue of this amendments:
Claims 17, 19, 21-22 and 24 are canceled; 
Claims 1-16, 18, 20, 23 and 25 are currently amended; and thus, 
Claims 1-16, 18, 20, 23 and 25 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Belgium Patent Document BE2018/5003 filed on 01/05/2018 has been received by the office on 07/06/2020. 
Acknowledgment is made of this application’s status as a 371 of PCT/EP2019/000002 filed on 01/07/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 18, 20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0205061A1 hereinafter “Broers”  
	Regarding claim 14, Broers discloses a method for notifying a field operator, said method comprising for each luminaire head (¶39L3: a luminaire) of at least one luminaire head: 
- acquiring a measure for at least one tilt angle (ϴ, ψ, φ) (¶53L3-5: a tilt sensor coupled to the luminaire) representative for an angular positioning of the luminaire head (¶53L1-12: determine a horizontal axis (tilt) orientation value which can be passed to the processor); 
- controlling the acquiring such that the measure acquisition is performed during a first period (Δt1) upon activation of the luminaire head after installation thereof on a mounting base (¶53L1-12: determine a horizontal axis (tilt) orientation value which can be passed to the processor); 
- determining position information data of the luminaire head, based on acquired measurement data, said position information data indicating whether the luminaire head is positioned correctly (¶62L1-11: processor retrieve based on lighting plan the expect or desired orientation of the luminaire, the processor compare the determined or measured orientation with the expected orientation and determine whether the luminaire is correctly aimed or not), and optionally comprising information about the required correction (¶62L1-11: processor can generate a correction or orientation adjustment signal to be passed to the display unit or to the motor); 
- notifying a field operator present at a location near the at least one luminaire head, based on the determined position information data.  (¶51L1-12: aiming evaluation information can be processed and output via an audible output or visual output and further indicate to the installer or user whether the luminaire is correctly aimed) 
Regarding claim 18, Broers discloses the method according to claim 14, wherein the notifying further comprises controlling the driving of a light source of the luminaire head in accordance with the received positioned information data, wherein the notifying comprises controlling of the driving of the light source such that the light source emits light according to a pattern which is dependent on the required correction.  (¶52L1-20: controllable motor configured to receive the orientation adjustment signal, and move or actuate the luminaire to reduce any aiming error)
Regarding claim 20, Broers discloses the method according to claim 14, wherein the notifying comprises at least one of generating 
an audio signal in accordance with the received position information data (¶51L1-12: the aiming evaluation information can be process and output via an audible output apparatus, such as a speaker or headphone); and 
displaying on a mobile device with a display (¶50L1-5: a display unit can be implemented as an application on a tablet computer, mobile device or mobile phone), information to the field operator based on the position information for the luminaire head, wherein the displaying further comprises displaying an overview (¶51L1-12: aiming evaluation information can be processed and output via an audible output or visual output and further indicate to the installer or user whether the luminaire is correctly aimed)representing the position information data for the luminaire head. (¶49L10-15: display unit can overlay the aiming evaluation information such as the visual or graphical indicator)
Regarding claim 25, Broers discloses the method according to claim 14, wherein the determining comprises making a comparison of the acquired measurement data from a set of luminaire heads of the at least one luminaire head and determining the position information data based on the comparison. (¶62L1-11: processor retrieve based on lighting plan the expect or desired orientation of the luminaire, the processor compare the determined or measured orientation with the expected orientation and determine whether the luminaire is correctly aimed or not)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0205061A1 hereinafter “Broers” in view of US2007/0057807A1 hereinafter “Walters”  
Regarding claim 1, Broers discloses a luminaire control system (¶39L1-2: lighting aiming system) comprising 
at least one luminaire head (¶39L3: a luminaire) and a remote device (¶50L1-5: display unit can be implemented as an application on a tablet computer, mobile device or mobile phone.); 
- wherein each luminaire head of the at least one luminaire head comprises: 
(¶53L3-5: a tilt sensor coupled to the luminaire) configured for measuring at least one tilt angle (ϴ, ψ, φ) representative for an angular positioning of the luminaire head (¶53L1-12: determine a horizontal axis (tilt) orientation value which can be passed to the processor); 
- a communication interface configured for communicating with the remote device (¶42L1-12: the apparatus is implemented to receive (and transmit data) wirelessly or using wired or cable connection); 
- a control module (¶43L1-3: processor) configured for controlling the sensor assembly to perform measurements during a first period (Δt1) upon activation of the luminaire head after installation thereof on a mounting base (¶53L1-6: processor configured to receive the tilt sensor output); and for controlling the communication through the communication interface such that measurement data from said first period and (¶42L1-12: the apparatus is implemented to receive (and transmit data) wirelessly or using wired or cable connection); 
- wherein the remote device is configured to determine position information data for the luminaire head, based on the received measurement data, said position information data indicating whether the luminaire head is positioned correctly (¶62L1-11: processor retrieve based on lighting plan the expect or desired orientation of the luminaire, the processor compare the determined or measured orientation with the expected orientation and determine whether the luminaire is correctly aimed or not) , and optionally comprising information about the required correction (¶62L1-11: processor can generate a correction or orientation adjustment signal to be passed to the display unit or to the motor); 
- the luminaire control system further comprising at least one notification module (¶50L1-5: display unit can be implemented as an application on a tablet computer, mobile device or mobile phone) configured for receiving the position information data from the remote device and for notifying a field operator accordingly. (¶51L1-12: aiming evaluation information can be processed and output via an audible output or visual output and further indicate to the installer or user whether the luminaire is correctly aimed) 
Broers does not explicitly disclose: 
an identification of the luminaire head is communicated to the remote device
Walters discloses a light management system wherein 
an identification of the luminaire head is communicated to the remote device (¶120L1-9: alarm display both the location of the failed luminaire and the time of failure; ¶149L1-17: the communication interface can communicate with an intelligent luminaries manager; the field unit identifies the location where an intelligent luminaire manager is installed.)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the light aiming system disclose by Broers by incorporating the alarm which includes the location (hence identification) of the failed luminaire as disclosed by Walters. 
One of ordinary skill in the art would’ve been motivated because this allows the maintenance crew workers to pre-diagnose a failed luminaries so that time on-site is minimized and the need for return trips are eliminated. (Walters ¶152L1-18)
Regarding claim 2, Broers in view of Walters hereinafter “Broers/Walter” discloses in Broers the luminaire control system according to claim 1, wherein the at least one luminaire head comprise 
a plurality of luminaire heads (¶39L3: a luminaire; ¶91L1-11:the indefinite article “a” or “an” does not exclude a plurality), wherein the at least one notification module comprises 
(¶50L1-5: a display unit can be implemented as an application on a tablet computer, mobile device or mobile phone; ¶91L1-11:the indefinite article “a” or “an” does not exclude a plurality)
Regarding claim 3, Broers/Walter discloses in Broers the luminaire control system according to claim 2 wherein 
the luminaire notification module is configured to control a driver for driving a light source of the luminaire head in accordance with the received position information data.  (¶62L1-11: processor can generate a correction or orientation adjustment signal to be passed to the display unit or to the motor)
Regarding claim 4, Broers/Walter discloses in Broers the luminaire control system according to claim 3, wherein
the luminaire notification module is configured to control the driver such that the light source emits light according to a pattern which is dependent on the required correction. (¶52L1-20: controllable motor configured to receive the orientation adjustment signal, and move or actuate the luminaire to reduce any aiming error)
Regarding claim 5, Broers/Walter discloses in Broers the luminaire control system according to claim 1 wherein
the at least one notification module is configured to generate an audio signal in accordance with the received position information data.  (¶51L1-12: the aiming evaluation information can be process and output via an audible output apparatus, such as a speaker or headphone) 
Regarding claim 6, Broers/Walter discloses in Broers the luminaire control system according to claim 1, further comprising 
a mobile device with a display, wherein the at least one notification module comprises a notification module included in the mobile device (¶50L1-5: a display unit can be implemented as an application on a tablet computer, mobile device or mobile phone), and the notification module is configured to display information to the field operator based on the position information data for the at least one luminaire head.  (¶51L1-12: aiming evaluation information can be processed and output via an audible output or visual output and further indicate to the installer or user whether the luminaire is correctly aimed)
Regarding claim 7, Broers/Walter discloses in Broers the luminaire control system according to claim 6, wherein 
the notification module in the mobile device is configured to display an overview representing the position information data for the at least one luminaire head.(¶49L10-15: display unit can overlay the aiming evaluation information such as the visual or graphical indicator)
Regarding claim 8, Broers/Walter discloses in Walters the luminaire control system according to claim 6 , wherein 
the notification module is configured to display a geographical map indicating at least a luminaire head of the at least one luminaire head for which the position information data indicates that the angular positioning is not correct. (¶152L1-1/8: map base report show the location of each luminaire in a light system and display routes for maintenance crew to get to a luminaire requiring repair)
Regarding claim 10, Broers/Walter discloses in Broers the luminaire control system according to claim 1, wherein 
the sensor assembly comprises one or more of the following sensors: an accelerometer, a GPS receiver, an optical sensor such as a camera or an image sensor, a level sensor, a Hall-effect sensor.  (¶42L4: cameral) 
	Regarding claim 13, Broers/Walter discloses in Broers the luminaire control system according to claim 1, wherein the at least one luminaire head comprise a plurality of luminaire heads, wherein the remote device is configured to make a comparison of the received measurement data from a set of luminaire heads of the plurality of luminaire heads and to determine the position information data based on the comparison.  (¶62L1-11: processor retrieve based on lighting plan the expect or desired orientation of the luminaire, the processor compare the determined or measured orientation with the expected orientation and determine whether the luminaire is correctly aimed or not)
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Broers/Walters further in view of GB2403357A hereinafter “Adam”
Regarding claim 9, Broers/Walter discloses the luminaire control system according to claim 8,
Broers/Walters does not explicitly disclose: 
the notification module is configured to display a geographical map indicating a luminaire head of 3the at least one luminaire head for which the position information data indicates that the angular positioning is correct in a first manner and a luminaire head of the at least one luminaire head for which the position information data indicates that the angular positioning is not correct in a second manner different from the first manner.  

the notification module is configured to display a geographical map indicating a luminaire head of 3the at least one luminaire head for which the position information data indicates that the angular positioning is correct in a first manner and a luminaire head of the at least one luminaire head for which the position information data indicates that the angular positioning is not correct in a second manner different from the first manner.  (Page.6 L20-28: Fig.2 shows an output of the system, in Fig.2 the output shows lamps, the lamps are indicated with various colour to indicate various parameter or faults with a particular lamp) 	It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the system disclosed by Borers/Walters by incorporating the different colors indicating various parameter or faults as disclosed by Adam.  
One of ordinary skill in the art would’ve been motivated because this allows the maintenance crew workers to quickly identify the problem with the lamp. 
Regarding claim 23, Broers discloses the method according to claim 20, wherein
Broers does not explicitly disclose: 
 the displaying further comprises displaying a geographical map indicating at least a luminaire head of the at least one luminaire head
the displaying further comprises displaying a geographical map indicating a luminaire head of the at least one luminaire head for which the position information data indicates that the angular positioning is correct in a first manner and a luminaire head for which the position information data indicates that the angular positioning is not correct in a second manner different from the first manner.  

the displaying further comprises displaying a geographical map indicating at least a luminaire head of the at least one luminaire head (¶152L1-1/8: map base report show the location of each luminaire in a light system and display routes for maintenance crew to get to a luminaire requiring repair)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the light aiming system disclose by Broers by incorporating the map base report of the failed luminaire as disclosed by Walters. 
One of ordinary skill in the art would’ve been motivated because this allows the maintenance crew workers to pre-diagnose a failed luminaries so that time on-site is minimized and the need for return trips are eliminated. (Walters ¶152L1-18)
Broers/Walters does not explicitly disclose: 
the displaying further comprises displaying a geographical map indicating a luminaire head of the at least one luminaire head for which the position information data indicates that the angular positioning is correct in a first manner and a luminaire head for which the position information data indicates that the angular positioning is not correct in a second manner different from the first manner.  
Adam discloses a light management system wherein 
the displaying further comprises displaying a geographical map indicating a luminaire head of the at least one luminaire head for which the position information data indicates that the angular positioning is correct in a first manner and a luminaire head for which the position information data indicates that the angular positioning is not correct in a second manner different (Page.6 L20-28: Fig.2 shows an output of the system, in Fig.2 the output shows lamps, the lamps are indicated with various colour to indicate various parameter or faults with a particular lamp) 	It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the system disclosed by Borers/Walters by incorporating the different colors indicating various parameter or faults as disclosed by Adam.  
One of ordinary skill in the art would’ve been motivated because this allows the maintenance crew workers to quickly identify the problem with the lamp. 
Allowable Subject Matter
Claims 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	March 11, 2022